                       IN THE UNITED STATES DISTRICT.COURT
                   FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                 EASTERN DMSION
                                  No. 4:17-CV-174-D


  UNITED STATES OF AMERICA, and     )
. STATE OF NORTII CAROLINA,         )
                                    )
                        Plaintiffs, )
                                    )
                 v.                 )                              ORDER
                                    )
 A PERFECT FIT FOR YOU, INC.,       )
 MARGARET A. GIBSON, and SHELLEY )
 P.BANDY,                           )
                                    )
                        Defendants. )


        On December 13, 2017, the United States of America and the state ofNorth Carolina filed

 a complaint against A Perfect Fit For You, Inc. ("Perfect Fit"), Margaret Gibson ("Gibson"), and

 Shelley Bandy ("Bandy''; collectively, "defendants"), alleging federal and state claims arising from
                                                \



 a Medicaid fraud scheme that defendants operated [D.E. 1]. On May 15, 2018, Perfect Fit answered

 the complaint and alleged several crossclaims against Gibson and Bandy [D.E. 29]. On June 5,

 2018, Perfect Fit amended its crossclainis [D.E. 31]. On June 22, 2018, Perfect Fit moved to join

 additional defendants to its crossclaims [D.E. 33] and filed a memorandµm in support [D.E. 34].

 On Jll;1.y 11, 2018, Gibson responded in opposition [D.E. 37]. On July 25, 2018, Perfect Fit replied

 [D.E. 40]. On June 25, 2018, Gibson moved to dismiss or, in the alternative, to stay Perfect Fit's

 crossclaims [D.E. 35] and filed a memorandum in support [D.E. 36]. On July 23, 2018, Perfect Fit

 responded in opposition [D.E. 39]. On August 6, 2018, Gibson replied [D.E. 41 ].

        On March 20, 2019, the court held a hearing concerning the motions. As explained at the

 hearing, the court DENIES Gibson's motion to stay [D.E. 35], GRANTS IN PART and DENIES IN,
PART Gibson's motion to dismiss [D.E. 35], and DISMISSES without prejudice Perfect Fit's

fraudulent transfer and conversion crossclaims. The court also DENIES IN PART and GRANTS

IN PART Perfect Fit's motion to join additional crossclaim defendants [D.E. 33], and ORDERS that

Ronald Wayne Gibson, R. Wayne Gibson, Inc., d/b/a Gibson Construction Co., Inc., and RW & MA,

LLC, be joined as defendants to Perfect Fit's unjust enrichment and civil conspiracy crossclaims.

See Fed. R. Civ. P. 20.

       SO ORDERED. This .1Q._ day of Marc~ 2019.




                                                       United States District Judge




                                               2
